[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-10646
                                                                       OCTOBER 3, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                               D.C. Docket No. 9:04-cr-80104-WPD-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                versus

AVOCHON T. POSTELL,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 3, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Avochon Postell, the appellant, is serving a sentence for bank robbery that

was imposed by the district court on November 19, 2004. On December 14, 2010,

he sent the district court a letter, which the court treated as a motion for drug

treatment while incarcerated. The court denied the motion, and Postell,

proceeding pro se, now appeals.

      The authority to grant Postell’s request lies with the Federal Bureau of

Prisons, not the district court. 8 U.S.C. 3621(b),(e); Cook v. Wiley, 208 F.3d 1314

(11th Cir. 2000). The court’s decision denying relief is therefore

      Affirmed.




                                           2